ARQUEO

AMBIENTAL
CONSULTORES ARQUEOLOGICOS
INFORME
DE
ESTUDIO DE IMPACTO ARQUEOLOGICO
(ElArq)
PROYECTO

“PARQUE EOLICO CANADON LEON”

YACIMIENTO CANADON LEON
DEPARTAMENTO DESEADO
PROVINCIA DE SANTA CRUZ

LIC. MATIAS AMBASCH
LIC. PABLO ANDUEZA

JUNIO 2016
ARQUEO
AMBIENTAL

‘ONSULTORES ARQUEOLOGI

INDICE PAGINA

1. INTRODUCCION......

2. CONSIDERACIONES GENERALES ............

2.1 Descripcién general del Proyecto.....

2.2 Aspectos Geomorfoldgicos — Fitogeograficos....

2.3 Estado actual del area del Proyecto .....

3. ANTECEDENTES ARQUEOLOGICOS DE LA REGION ...

4, METODOLOGIA APLICADA...

5. HALLAZGOS ARQUEOLOGICOS ....

6. CONCLUSIONES.......

7. MEDIDAS DE PREVENCION / MITIGACION..

8. BIBLIOGRAFIA CONSULTADA.....

9. ANEXO I. Planillas de georreferenciacién del Proyecto.

10. ANEXO II. Carta de ubicaci6n general del area del Proyecto.

11. ANEXO III. Planilla de georreferenciacién de los Puntos de Muestreo

12. ANEXO IV. Carta de ubicacién general de los Puntos de Muestreo.

13. ANEXO V. Plan de Procedimientos.

14. ANEXO VI. Autorizacién de elaboraci6n de ElArg — DPC.

15. ANEXO VII. Marco legal relacionado.

15.1 Ley Nacional N2 25.743.

15.2 Ley Provincial N° 3.137. ..

15.3 Ley Nacional N2 23.302...

15.4 Ley Nacional N2 25.675...

15.5 Ley Provincial N° 2.658. ..

15.6 Ley Nacional N2 25.019...

15. ANEXO VII. Glosario...

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AMBIENTAL

1. INTRODUCCION

El presente informe de Estudio de Impacto Arqueoldgico (ElArq) se refiere al Proyecto “Parque
Edlico Cafiadén Ledn”, ubicado en el Yacimiento de Explotacién de Hidrocarburos Cafiadén
Leén’, Departamento Deseado, Provincia de Santa Cruz (Ver Anexos lll). Dicho estudio fue realizado
durante el mes de junio de 2016, por el Licenciado en Arqueologia Matias Ambasch, sumandose
a las tareas de gabinete el Licenciado en Arqueologia Pablo Andueza, ambos pertenecientes a
ARQUEOAMBIENTAL Consultores Arqueoldgicos.

El estudio se enmarca dentro del Estudio Técnico de Impacto Ambiental (ETIA) realizado por
SCUDELATI & ASOCIADOS S.A.”, siendo YPF ENERGIA ELECTRICA S.A. la proponente del proyecto
(Proyecto, en adelante). El objetivo del mismo es evaluar la situacién arqueoldégica de los
sectores en cuestién, generar predicciones acerca de los posibles impactos que puedan
suscitarse y recomendar las medidas de prevencién/mitigacién necesarias para lograr una
correcta interaccion entre el patrimonio arqueoldgico y el plan de obras a ejecutar.

Cabe destacar que la elaboracién del presente estudio fue autorizada, previa presentacion
formal por la Direccion de Patrimonio Cultural’ (DPC), dependiente de la Secretaria de Estado de
Cultura de la provincia de Santa Cruz, actuando como autoridad de aplicacion de la Ley Nacional
N2 25.743 y de la Ley Provincial N° 3.137 (Ver Anexos VI-VII).

2. CONSIDERACIONES GENERALES
2.1 Descripcién general del Proyecto’

El Proyecto contempla la instalacin de un Parque Edlico (PE, en adelante) de 100 MW de
potencia ubicado el Yacimiento de Explotacién de Hidrocarburos “Cafiadén Ledn (CL)”,
Departamento Deseado, Provincia de Santa Cruz. El area de emplazamiento del PE se ubica
sobre un sector de meseta, situado aproximadamente 5 km al S de la localidad de Cafiadon
Seco. A la misma se accede desde esta ultima localidad a través de la red de caminos internos
del yacimiento anteriormente mencionado (Ver Anexos I-Il) (Ver Fotos 1 a-b-c-d-e-f).

Para el alcance de la potencia en MW proyectada, se prevén instalar 30 Aerogeneradores (Ag)
dispuestos en lineas paralelas orientadas NW-SE. Ademas, se construira una Subestacién
Eléctrica Transformadora (SET) para vincular al PE con el Sistema Argentino de Interconexién
(SADI) mediante una linea area de transmisi6n de 132 kV de aprox. 4,5 km de longitud,
conectandose con la Futura LAT 132 kV Santa Cruz Norte — Caleta Olivia (Ver Anexos I-ll).

* Operado por YPF S.A.
 Viamonte 591 - Bahia Blanca (8000). Tel: (0291)-4501839. Email: info@scudelati.com.ar
> José Ingenieros N2 60 -12 Piso - Rio Gallegos (9400). Tel: (02966)-422213. Email: impactoambiental_dpatrimonio@hotmail.com

 Informacién cedida por SCUDELATI & ASOCIADOS S.A.

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AMBIENTAL

CONSULTORES ARQUEOLOGIC

Fotos 1 a-b-c-d-e-f. Vistas varias del area del Proyecto. Locaciones Ag-5, 8, 14, 20, 30 y 35, respectivamente.

2.2 Aspectos Geomorfoldgicos — Fitogeograficos

El Proyecto se ubica en la region del macizo del Deseado, la cual se caracteriza por un paisaje de
elevaciones muy erosionadas y sectores de cafiadones amplios y extendidos. Se encuentra
dominado por un relieve plano y suaves lomadas (en general), con algunos afloramientos
rocosos en sus partes mas elevadas. Los sectores mas deprimidos presentan cauces y lagunas
estacionales, algunas de estas ultimas de gran tamafio.

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AMBIENTAL

CONSULTORES ARQUEOLOGICOS

Fitogeograficamente, el area esta comprendida en la Regidn Neotropical — Dominio Andino-
Patagonico - Provincia Fitogeografica Patagonica (Cabrera, 1976). La vegetaci6n caracteristica es
la de estepa arbustiva y subarbustiva, destacandose arbustos como la Mulguraea tridens (mata
negra), Lycium ameghinoi (mata laguna), Berberis heterophyllia (calafate), Schinus johnstonii
(molle), entre otros, sobre los sectores mas himedos. En sectores donde aflora el agua
subterranea se forman humedales (mallines), con vegetacion de pastizal con Juncus sp. (junco) y
Distichils sp. (pasto salado, pelo de chancho), como especies caracteristicas. Es sobre este tipo
de ambiente donde se registra cierta recurrencia en la ubicaci6n de sitios arqueoldgicos.

2.3 Estado actual del area del Proyecto

Sobre el area del Proyecto, se observa un ambiente con alteraciones de origen natural
(fendmenos de deflacion, erosién hidrica, etc.) ademas de antropico. Esta ultima consecuencia
de la actividad petrolera principalmente la cual data dentro de los Yacimientos Cafiadon Leén y
Cafiadén Seco, con mas de 50 ajios ininterrumpidos de desarrollo. Por otro lado, la actividad
ganadera propia de la regidn también genero su propia modificacién del paisaje, donde se
observan lotes con alto grado de sobrepastoreo, ademas instalaciones de diversa indole, tales
como alambrados, guardaganados, pozos de agua. (Ver Fotos 2 a-b-c-d).

Fotos 2 a-b-c-d. Instalaciones petroleras varias y red vial interna del Yacimiento Cafiad6n Leon.

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AMBIENTAL

CONSULTORES ARQUEOLOGI
3. ANTECEDENTES ARQUEOLOGICOS DE LA REGION

Los datos mas recientes provienen de relevamientos vinculados a Estudios de Impacto
Ambiental (EIA) realizados durante los ultimos 10 afios (Ambasch y Andueza, 2010 a-b-c, 2011 a-
b-c, 2014 a-c, 2015 a-b, 2016 a-b; Arrigoni, 2011; Civalero et al., 2009; entre otros). A través de
tales estudios, se observa una baja frecuencia de hallazgos, con densidades que varian entre
baja y media, representada por material litico en su totalidad, con predominio de lascas en
silices varias. Es clara la baja frecuencia de material formatizado tales como puntas de proyectil,
raederas, entre otras.

A nivel macroregional, dentro de la meseta central santacrucefia y a partir de la margen S del
Rio Deseado, se ubican una serie de sitios arqueoldgicos de gran importancia para la arqueologia
nacional y americana en general. Asi, se destacan las cuevas de Los Toldos y la de Piedra Museo,
presentando una profundidad temporal que abarca de entre los 13.000 hasta los 10.000 afios AP
(Cardich et al. 1973; Cardich 1987; Miotti, 1995, 1996; Miotti y Salemme, 2004).

Particularmente Piedra Museo fue parte de una red o sistema de movilidad de los primeros
cazadores-recolectores de esta region, del cual también formaron parte El Ceibo, Los Toldos,
Cerro Tres Tetas, La Maria Cueva Casa del Minero y La Mesada (Miotti y Salemme 2003;
Paunero, 2003), al menos para una fase de poblamiento inicial. Asimismo este nucleo principal
con los eventos ocupacionales mas antiguos en la cuenca del Deseado podria estar relacionado
con un arte rupestre antiguo desarrollado ya en el Pleistoceno tardio (Cardich et al. 1973;
Cardich 1987; Miotti y Carden 2001, Miotti y Salemme 2003).

La region del Macizo Central santacrucefio se caracteriza por un poblamiento temprano (cerca
de los 13.000 afios AP) por parte de sociedades cazadoras - recolectoras. La exploracién de este
territorio y su colonizacién final fue un proceso largo (cronoldgica y espacialmente hablando),
con marchas y contramarchas debido a diferentes aspectos como fluctuaciones climaticas,
barreras ambientales, estructurales o sociales (Borrero 1996, 1999; Borrero et al., 1998; Miotti,
1998; Miotti y Salemme, 1999; Miotti, 2003; Miotti y Salemme, 2003).

Cronolégicamente, se considera que tanto la transicién Pleistoceno/Holoceno -incluido el
Holoceno temprano- y Holoceno medio, fueron momentos en los que podrian haberse dado los
cambios socio-econdémicos y ambientales mas importantes en aquellas sociedades de cazadores-
recolectores moéviles (Borrero, 1989-1990-2001; Miotti y Salemme, 1999; Miotti, 2001-2003,
entre otros).

Si se realiza una comparacion pan regional, el poblamiento temprano de Patagonia ofrece cierta
variabilidad temporal, es decir los sitios detectados de mayor antigiiedad corresponden a la
region del Macizo Central santacrucefio y la cuenca Magallanica, oscilando sus fechados entre
los 13.000 y 10.500 afios AP (Pleistoceno/ Holoceno). Diferente situacién acontece en la region
de piedemonte cordillerana, con fechados que no superan los 8.000 afios AP (Holoceno

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AVBIENTAL

Temprano) (Borrero, 2003). Finalmente, en la Patagonia septentrional la datacién de los sitios
no supera los 6.000 afios AP (Holoceno Medio) (Bellelli, 1988; Belardi, 1991; Pérez de Micou,
1992).

Este tipo de distribucién geografica no continua, sugiere que durante la transicién
Pleistoceno/Holoceno en el Sur de América del Sur, la colonizacién podria haber estado
vinculada a un proceso de dispersidn humana selectivo y jerarquico de los distintos ambientes,
resultantes del estrés ambiental de dicho periodo y a las barreras geograficas —-asumiendo el
concepto de barrera permeable o filtro dado por Borrero (2003)- que, como en el caso
patagonico, se relacionan con la cordillera de los Andes, las extensas mesetas basilticas y el
estrecho de Magallanes (Miotti y Salemme, 2004).

Paleoecolégicamente, los primeros colonizadores co-habitaron el area con mega fauna extinta,
bajo una fuerte presién ambiental hacia el final del Pleistoceno y los comienzos del Holoceno en
el extremo sur de América del Sur. Estos grupos desarrollaron estrategias de apropiacién de los
recursos faunisticos de tipo generalista; su distribucién espacial coincide con los lugares de
paleocuencas (con mayor abundancia de agua). Las especies extinguidas de mega mamiferos
registradas en Piedra Museo y en la Cueva 3 de Los Toldos indican que la comunidad faunistica
regional de estas cuencas estaba adaptada a microambientes cuencales de estepa graminosa
mas que arbustiva: Rhea americana (fiandu grande), Hippidion saldiasi (caballo pleistocénico) y
Lama gracilis (camélido extinguido); en Cueva Casa del Minero la especie de camélido pastador
no fue L. gracilis sino Hemiauchenia paradoxa. Esta trilogia faunistica confirma un
paleoecosistema menos arido que lo que acontecié posteriormente hacia los 10.000 afios AP.
(Miotti y Salemme 1999).

Ergolégicamente la tecnologia y conjuntos artefactuales liticos estan representados por una
tecnologia bifacial y unifacial para aquellos sitios datados entre 12.000 y 8.000 ajios AP (Miotti y
Salemme 1999). Un panorama similar podria encontrarse en areas diferentes de Patagonia en el
momento de la Fase de Colonizacién Inicial y correspondiente a los intervalos (1) transicién
Pleistoceno final/ Holoceno y (2) Holoceno temprano. Los anilisis intra e intersitio indican un
proceso de apropiacién de los paisajes mesetarios, siendo en el Macizo del Deseado en un
sector del espacio donde la disponibilidad de materias primas liticas para el equipamiento y
reparacién de los equipos instrumentales no habria sido una empresa dificil. Esto, se
fundamenta en el hecho de que dicha estructura geolégica presenta gran numero de
afloramientos de rocas siliceas de excelente calidad para la talla de instrumental litico (Miotti,
1998).

Finalmente, se considera que el paisaje social de la regién cambid durante el Holoceno; las
relaciones entre los grupos de cazadores- recolectores durante la Fase de Consolidacién
Territorial estuvieron basadas en alianzas e intercambios. La movilidad de los grupos parece
haber continuado siendo alta, como en el momento de colonizacién. Sin embargo, para el

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AVBIENTAL

Holoceno medio todo indica que debe haberse producido un aumento poblacional sensible y los
intercambios y/o desplazamientos de los grupos de la meseta hacia la costa marina y la
cordillera eran ya una constante (Miotti y Salemme, 2004).

4. METODOLOGIA APLICADA

Sobre las futuras locaciones de los Aerogeneradores (Ag), estimadas en 4900 m?, el método de
prospeccidn se basé en la implementacién de un sistema de transectas con orientacién O-E
ubicadas a una equidistancia de 10 m, siendo el objetivo recorrer la totalidad de las mismas.
Dichas areas se definen como Area de Influencia Directa (AID). No obstante, y justificado en el
hecho de posibles impactos indirectos, por ejemplo a causa de la circulacién fuera del area
definida, el sector fue extendido unos 25 m mas hacia todos sus lados definiendo un Area de
Cautela o de Influencia Indirecta (All).(Ver Anexo IX).

En referencia a la traza propuesta de la LAT, se realizé el recorrido de la totalidad de la misma,
delimitando un AID de 20 m de ancho en toda su extensién. Ademas, se establece un All, la cual
se extiende 10 m mas hacia ambos lados del AID establecida.

Por otro lado, el relevamiento se vio complementado, a través de la aplicacién de muestreos
dirigidos —bajo codificacién CL (Cafiadén Ledn), mas su respectivo numero correlativo-,
principalmente sobre geoformas donde los antecedentes muestran una recurrencia o mayor
frecuencia de hallazgos, como ser bordes de cauces, afloramientos, entre otros. Aqui, el método
de relevamiento consistié en la implementacién de un sistema de transectas, tomando como
origen los puntos de muestreo, con diferentes orientaciones -segun caracteristicas del terreno-
variando su longitud entre 300 y 500 m aproximadamente (Ver Anexos III y IV).

5. HALLAZGOS ARQUEOLOGICOS

Las prospecciones realizadas no arrojaron un resultado positivo en cuanto al registro de
hallazgos arqueoldgicos se refiere. No obstante, el desarrollo de vias de accesos, como otras
labores que incluyan movimientos de suelos, pueden generar hallazgos de tipo fortuitos bajo
superficie, por lo que se considerada de suma importancia —como una de las medidas de
prevencidn/mitigacion expuesta en el apartado 7- el monitoreo de las mismas.

6. CONCLUSIONES

Es posible que la ausencia de materiales arqueoldgicos sea consecuencia -entre otras tantas
variables- de que el area ya cuenta con un desarrollo e impacto antrépico relativamente alto.
Otra variable, podria estar relacionada a que paisajisticamente la mayor parte del area relevada
se ubica sobre sector mesetario, el cual podria estar mas vinculado a lugares de transito

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AMBIENTAL

NSULTORES ARQUEOLOGI

estacional dentro de la dinamica poblacional, por lo que la formacidn de sitios tiende a ser baja
onula (Ambasch y Andueza, 2014).

Asi, en base a la situacién arqueoldgica mencionada en superficie y a los antecedentes
evaluados, se define al Proyecto como de Sensibilidad Arqueolégica Baja (Ver Anexo VIII).

Por otro lado, cabe mencionar que dadas las caracteristicas del suelo superficial arenoso
predominante en amplios sectores del relieve, y la intensa erosion edlica que moviliza el manto
superficial, no se descarta la posibilidad de eventuales hallazgos ante cualquier movimiento
sobre los mismos. Esta ultima situacién requiere de un manejo sistematico por lo que se anexa
un plan de procedimientos el cual se recomienda difundir entre el personal involucrado (Ver
Anexo V).

Previendo dicha situacién, se predice un impacto nulo en cuanto a riesgo arqueoldgico se
refiera. Cabe mencionar, que dicha consideracién es valida siempre y cuando sean cumplidas las
recomendaciones preestablecidas y expuestas a continuacién, las cuales ven reforzada su
aplicacion a través de la legislacion nacional y provincial vigente (Ver Anexo VII).

7. MEDIDAS DE PREVENCION / MITIGACION

A partir de las conclusiones expuestas se recomiendan las siguientes medidas. La correcta
aplicacién de las mismas minimizara el riesgo de impactos negativos sobre el patrimonio
arqueoldgico.

1. Prohibir la recoleccién y/o manipulacién de material arqueolégico, entendiéndose

dicha situacién como uno de los impactos mas severos.

2. Reunién informativa con los encargados del personal involucrados en el plan de obras
a ejecutar.

3. Fomentar el respeto hacia las manifestaciones culturales de todo tipo, siendo que las
mismas pueden ser parte activa en la cosmovision — sea simbdlica, religiosa, doméstica,
productiva, etc.- de ciertos actores sociales del “lugar”.

4. Brindar un espacio de participacién para los pueblos originarios en la toma de
decisiones sobre su patrimonio natural y cultural (Referencia a la Ley Nacional de
Asuntos Indigenas N2 23.302) (Ver Anexo VIII).

5. Incorporar la informacién resultante del presente informe en la logistica general del
Proyecto. El objetivo de dicha accién es asegurar que durante la planificacién y
desarrollo de las diferentes labores se disponga del conocimiento sobre la situacién
arqueoldgica relacionada.

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AVBIENTAL

6. Generar una fluida comunicacién -entendida esto como un espacio abierto de
discusidn- con el equipo de arqueologia ante dudas e inquietudes que puedan surgir
durante el desarrollo del plan de obras.

7. Elaboracién de un plan de accién que contemple:

a. La realizacién de Estudios de Impacto Arqueoldgico (ElArq) directamente
aplicados sobre labores complementarias que puedan generarse sobre el area
del Proyecto, las cuales excedan a aquellas declaradas por el proponente.

b. Establecer un programa de monitoreos durante el desarrollo de labores
proyectadas. El trabajo de arqueologia durante el desarrollo de la obras tienen
como objetivo de mitigar y corregir sobre la marcha los posibles impactos
arqueoldgicos

c. Dictado de un curso de capacitacién dirigido al personal en general, y en
particular, a aquel involucrado directamente en las actividades de campo.

Este informe adopta la figura de documento; los alcances del mismo quedan condicionados sdlo
alos sectores relevados y/o labores declaradas a realizar por el proponente, quedando excluidos
cualquier otro sector y/o labor que exceda lo informado.

Por ultimo, ARQUEOAMBIENTAL Consultores Arqueoldgicos recomienda a SCUDELATI &
ASOCIADOS S.A. y/o YPF ENERGIA ELECTRICA S.A., remitir a la brevedad el presente informe a la
autoridad de aplicacién correspondiente.

ArquéoAmbiental

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AMBIENTAL

CONSULTORES ARQUEOLOGI
8. BIBLIOGRAFIA CONSULTADA

Ambasch, M. y P. Andueza (2007). Estudio de Impacto Arqueoldgico (ElArq) "Proyecto Telken:
Pozos de Perforacién DDH1/DDH2/DDH3/DDH4”. Area Rio Pinturas - Departamento
Deseado. Santa Cruz. (Inédito).

Ambasch, M. y P. Andueza (2010a). Estudio de Impacto Arqueoldégico (ElArq) “Cafiadon Leon IV
2010 (Perforacién de Pozos de Desarrollo CL-2058, CL-2059, CL-2060, CL-2061, CL-2062, CL-
2063, CL-2064 y aplicacién de Colector Auxiliar N° 1 de Bateria CL-34)”. Yacimiento Cafiadon
Ledn (CL) — Departamento Deseado — Santa Cruz. (Inédito).

Ambasch, M. y P. Andueza (2010b). Estudio de Impacto Arqueoldgico (ElArq) “Conversién de los
Pozos CL-1781, CL-1922, CL-1982, CL-2002 y CS-2197”. Yacimiento Cafiadén Leén (CL) —
Departamento Deseado — Santa Cruz. (Inédito).

Ambasch, M. y P. Andueza (2010c). Estudio de Impacto Arqueoldgico (ElArq) “Reubicacién del
Pozo CL-2091”. Yacimiento Cafiadén Leén (CL) — Departamento Deseado — Santa Cruz.
(Inédito).

Ambasch, M. y P. Andueza (2011a). Estudio de Impacto Arqueoldgico (ElArq) “Perforacién de
Pozos de Desarrollo CL-2140, CL-2141, CL-2142, CL-2144, CL-2145, CL-2153 y CLia-2166”.
Yacimiento Cafiadén Leon (CL) — Departamento Deseado — Santa Cruz. (Inédito).

Ambasch, M. y P. Andueza (2011b). Estudio de Impacto Arqueoldgico (ElArq) “Perforacién de
Pozos de Desarrollo CL-2126, CL-2127, CL-2136, CL-2137, CL-2138 y CL-2139”. Yacimiento
Cafiadon Leén (CL) — Departamento Deseado — Santa Cruz. (Inédito).

Ambasch, M. y P. Andueza (2011c). Estudio de Impacto Arqueoldgico (ElArq) “Perforacién de
Pozos de Desarrollo CL-2180, CL-2181, CL-2182, CL-2183, CL-2184, CL-2185, CL-2186, CL-
2187, CL-2188, EC-1518 y EC-1519”. Yacimiento Cafiadén Leon (CL) — Departamento Deseado
— Santa Cruz. (Inédito).

Ambasch, M. y P. Andueza (2014a). Estudio de Impacto Arqueoldgico (ElArq) “Perforacién Pozo
de Desarrollo CL-2272 (Reubicacién)”. Yacimiento Cafiadén Ledn (CL) — Departamento
Deseado — Santa Cruz. (Inédito).

Ambasch, M. y P. Andueza (2014b). Estudio de Impacto Arqueoldgico (ElArq) “Exploracién
Sismica Offshore y Onshore del Proyecto Restinga Ali 3D”. Yacimiento Restinga Ali -
Departamento Escalante — Chubut (Inédito)

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AMBIENTAL

Consutrores ARQUEDLOGK

Ambasch, M. y P. Andueza (2014c). Estudio de Impacto Arqueoldgico (ElArq) “Adenda
Perforaci6n de Pozos CL-2290, CL-2291, CL-2293”. Yacimiento Cafiadén Leén (CL) —
Departamento Deseado — Santa Cruz. (Inédito).

Ambasch, M. y P. Andueza (2015a). Estudio de Impacto Arqueoldgico (ElArq) “CS CL 02 2015
(Perforacién de Pozos CL-2298, CS-2257, CS-2262, CS-2263, ME-1155, ME-1156, ME-1158,
ME-1161, ME-1162 (d)”. Yacimientos Cafiadén Seco (CS), Cafiadén Leén (CL) y Meseta
Espinosa (ME) (Concesién Cafiadén Leén — Meseta Espinosa) — Departamento Deseado —
Santa Cruz. (Inédito).

Ambasch, M. y P. Andueza (2015b). Estudio de Impacto Arqueoldgico (ElArq) “CL ME 03- 2016.
Perforacién de Pozos CL-2300, CL-2329, CL-2331, CL-2333, CL-2334, CL-2335 y CL-2336”.
Yacimiento Cafiadén Ledn (CL) (Concesién Cafiaddn Leédn — Meseta Espinosa) —
Departamento Deseado — Santa Cruz. (Inédito).

Ambasch, M. y P. Andueza (2016a). Estudio de Impacto Arqueoldgico (ElArq) "Proyecto CL ME 04
2016. Perforacion de Pozos CL.a-2315, CL.a-2316, CL.a-2318, CL-2320, CL-2322. CL-2325, CL-
2326, CL-2330 y CL-2332”. Yacimiento Cafiadon Leon (CL) (Concesién Cafiadén Leén — Meseta
Espinosa) — Departamento Deseado — Santa Cruz. (Inédito).

Ambasch, M. y P. Andueza (2016b). Estudio de Impacto Arqueoldgico (ElArq) “Proyecto Planta
de Ajuste de Punto De Rocio Cafiadén Seco”. Yacimiento Cafiadén Leon (CL) (Concesién
Cafiadon Leon — Meseta Espinosa) — Departamento Deseado — Santa Cruz. (Inédito).

Arrigoni, G. (2006). “Rescate de los sitios arqueoldgicos del C2 Piedra”. Departamento Deseado.
Provincia de Santa Cruz. (Inédito).

Arrigoni, G. (2007). “Evaluacién de Impacto Arqueoldgico del Proyecto Gasoducto, Cerro Piedra
a Los Perales”. Departamento Deseado, Provincia de Santa Cruz.

Arrigoni, G. (2011). “Evaluacién de Impacto Arqueoldgico en la zona del Proyecto Construccién
de un Tanque de 50.000 m3. Terminal Caleta Cérdova, Provincia de Chubut”. En:
http://Organismos.Chubut.Gov.Ar/Ambiente/Files/2011/11/EIA-TK-73-ARQUEO.pdf

Arrigoni, G. y M. Andrieu (2008). “Evaluacién de Impacto Arqueoldgico en la zona del Proyecto
ETIA- Perforacidn de Pozos de Desarrollo Cafiadon de la Escondida (CE -993; CE-992; CE-981;
CE-980 y CE- 979)”, Departamento Deseado, Provincia de Santa Cruz.

Arrigoni, G. y C. Bafiados (2008a). “Evaluacién de Impacto Arqueoldgico en la zona del Proyecto
Perforacién Pozos de Desarrollo - Locaciones de los pozos: ECHa-79, ECHa-78, ECHa-80, CNe-
959 y CNe-958”. Area de Produccidn: El Guadal-Cafiadon de la Escondida. Departamento
Deseado, Provincia de Santa Cruz.

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AMBIENTAL

CONSULTORES ARQUEOLOGICOS

Arrigoni, G. y C. Bafiados (2008b). “Evaluacién de Impacto Arqueoldgico en la zona del Proyecto
Perforacién Pozos de Desarrollo Yacimiento Cafiadén de La Escondida. Locaciones de los
Pozos: CE- 978/ CE-975/ CE -977/ CE-976 Y CE- 974”. Departamento Deseado, Provincia de
Santa Cruz.

Arrigoni, G. y L. Zamora (2008). “Evaluacién de Impacto Arqueoldgico en la zona del Proyecto
Anexo Ampliatorio Ubicacién Pozos CG-637bis / 638bis / 631bis / 641bis / 642bis. Yacimiento
Cerro Grande”. Departamento Deseado, Provincia de Santa Cruz.

Arrigoni, G. y L. Zamora (2009). “Evaluacién de Impacto Arqueoldgico en la zona del Proyecto
Cafiadén De La Escondida III (CE-1024/ CE-1033/ CE-1025/ CE-1032/CE-1026 y CE-1031).
Yacimiento Cafiadén de la Escondida”. Departamento Deseado, Provincia de Santa Cruz.

Aschero, C.A. (1974). "Ensayo para una clasificacién morfoldgica de artefactos liticos aplicada a
estudios tipoldgicos comparativos". Informe inédito al CONICET.

Barreiro Martinez, D. (2000). “Evaluacién de Impacto Arqueoldégico”. CAPA 14. Criterios e
Convenciéns en Arqueoloxia da Paisaje. Laboratorio de Arqueoloxia e Formas Culturais.
Universidade de Santiago de Compostela. Pp: 69. ISBN: 84-699-3846-0.

Belardi, J.B. (1991). “Relevamiento arqueoldgico del area Cerro Castillo, Departamento de
Gastre, Provincia de Chubut”. Tesis de Licenciatura, Facultad de Filosofia y Letras,
Universidad de Buenos Aires.

Borrero, L. (1996). “The Pleistocene-Holocene Transition in Southern South America”. Humans at
the End of the Ice Age (L. Straus, B. Eriksen, J. Erlandson y D. Yesner, eds.), Plenum Press,
Nueva York: 339-354.

Borrero, L. (1999). “Human dispersal and climatic conditions during the Late Pleistocene times in
Fuego-Patagonia”. Quaternary International, 53/54, 93-99.

Borrero, L. (2001). “El poblamiento de la Patagonia: Toldos, milodones y volcanes”. Emecé,
Buenos Aires.

Borrero, L. (2003). “Taphonomy of the Tres Arroyos 1 Rockshelter, Tierra del Fuego, Chile”. In:
Miotti and Salemme, eds.: South America: Long and Winding Roads for the First Americans at
the Pleistocene/Holocene Transition. Special Vol. Of Quaternary International, 109-110: 87-
94,

Borrero, L.; Zarate, M.; Miotti, L. y M. Massone (1998). “The Pleistocene-Holocene transition and
human occupations in the Southern Cone of South America”. Quaternary International,
49/59: 191-199.

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AMBIENTAL

CONSULTORES ARQUEOLOGI

Belardi, J.B., Caracotche, M., Carballo, F., Cruz, I. y S. Espinoza (2005). “Rescate Arqueoldgico en
El Parque Nacional Monte Ledn (Santa Cruz, Argentina)”. Magallania, (Chile), 2005. Vol.
33(2):143-163.

Belleli, C. (1988). “Recursos minerales: su estrategia de aprovisionamiento en los niveles
tempranos de Campo Moncada 2 (Valle de Piedra Parada, rio Chubut)”. Arqueologia
Contemporanea Argentina (H. Yacobaccio, L. Borrero, L. Garcia, G. Politis, C. Aschero y C.
Bellelli, eds.), Ediciones Busqueda, Buenos Aires: 147-176.

Cabrera, A. L. (1976). “Regiones Fitogeograficas Argentinas”. Enciclopedia Argentina de
Agricultura y Jardineria. Tomo Il, Fasc. |: 1-85. ACME.

Cardich, A.; L, Cardich y A. Hadjuk (1973). “Secuencia arqueoldgica y cronoldgica radiocarbonica
de la Cueva 3 de Los Toldos (Santa Cruz, Argentina). Relaciones 7: 85-123; Buenos Aires.

Cardich, A. (1987). “Arqueologia de Los Toldos y El Ceibo (Provincia de Santa Cruz, Argentina)”.
Investigaciones Paleoindias al sur de la linea ecuatorial. En: Estudios Atacamefios. 8: 98-117.

Civalero, M. T.; Bozzuto, L.; Rindel, D. y M. Sacchi (2009). Estudio de Impacto Arqueoldgico
(ElArq) Proyecto Granja Edlica La Deseada”. Pico Truncado - Departamento Deseado -
Provincia de Santa Cruz

Miotti, L. (1996). “Piedra Museo (Santa Cruz), nuevos datos para la ocupacién pleistocénica en
Patagonia”. (J. Gomez Otero editora) Arqueologia. Sdlo Patagonia, pp. 27-38.

Miotti, L. (1998). “Zooarqueologia de la Meseta Central y Costa de Santa Cruz. Un enfoque de las
estrategias adaptativas aborigenes y los paleoambientes”. Museo de Historia Natural de San
Rafael, San Rafael.

Miotti, L. (1999). “Quandary: the Clovis phenomenon, the First Americans, and the view from
Patagonia”. Ponencia presentada en la conferencia “Clovis and Beyond”, Santa Fe. USA.

Miotti, L. (2001). “Paisajes domésticos y paisajes sagrados en el Nesocratén del Deseado,
provincia de Santa Cruz, Argentina”. Ponencia presentada en el XIV Congreso Nacional de
Arqueologia Argentina, Rosario.

Miotti, L. (2003). “Patagonia: a paradox for building images of the first Americans during
Pleistocene/Holocene transition”. Quaternary International, 109-110: 147-173.

Miotti, L.; Carden, N. (2001). “Sobre las relaciones entre el arte rupestre y las arqueofaunas en el
Nesocratén del Deseado”. XIV Congreso Nacional de Arqueologia, Resumenes, Rosario: 387-
388.

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AMBIENTAL

CONSULTORES ARQUEOLOGICOS

Miotti, L. y M. Salemme (1999). “Biodiversity, taxonomic richness and specialists-generalists
during Late Pleistocene/ early Holocene times in Pampa and Patagonia (Argentina, Southern
South America)”. Quaternary International, 53/54: 53-68.

Miotti, L. y M. Salemme (2003). “When Patagonia was colonized: people, mobility at high
latitudes during Pleistocene/ Holocene transition”. Quaternary International, 109-110: 95-
112.

Miotti, L. y M. Salemme (2004). Poblamiento, movilidad y territorios entre las sociedades
cazadoras-recolectoras de Patagonia. Complutum, Vol. 15: 177-206.

Orquera, L.A. y E. L. Piana (1986). “Normas para la descripcién de objetos arqueoldgicos de
piedra tallada”. CADIC, Argentina. Pp: 3-66.

Paunero, S. (2003). “The Cerro Tres Tetas (C3T) locality in the Central Plateau of Santa Cruz,
Argentina”. Where the South Winds Blow: Ancient Evidence of Paleo South Americans: 133-
140, edited by Center for the Studies of the First Americans (CSFA) and Texas A&M University
Press.

Pérez de Micou, C.; Belleli, C. y C. Aschero (1992). “Vestigios minerales y vegetales en la
determinacién de explotacién de un sitio”. Analisis Espacial en la Arqueologia Patagénica
(Borrero, L.A. y Lanata J. L., eds.), Ediciones Ayllu, Buenos Aires: 57-86.

Ruiz Zapatero, G. y F. Burillo Mozzota (1988). “Metodologia para la investigacion en arqueologia
territorial”. MUNIBE (Arqueologia y Antropologia). Suplemento N° 6. San Sebastian. Pp: 45-
64. ISBN: 0027-3414.

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AVBENTAL

9. ANEXO I. Planillas de georreferenciacién del Proyecto.

Coordenadas

Area PE
x Y
ACL1 4841218 2599228
ACL2 4841119 2609290
ACL3 4836060 2609176
ACL4 4835484 2604173
ACLS 4836052 2604242
Aerogeneradores Coordenadas “!
x Y
Ag-1 4840893 2604482
Ag-2 4841006 2605617
Ag-3 4840076 2604733
Ag-4 4840348 2606087
Ag-5 4840669 2605653
Ag-6 4840373 2604141
Ag-7 4839857 2601781
Ag-8 4840189 2601454
Ag-9 4840012 2606437
Ag-10 4839985 2602805
Ag-11 4839819 2603879
Ag-12 4839555 2603176
Ag-13 4839356 2602293
Ag-14 4839408 2604240
Ag-15 4839305 2600793
Ag-16 4839176 2599509
Ag-17 4839123 2603636
Ag-18 4838743 2601769
Ag-19 4838322 2603353
Ag-20 4838403 2608618
Ag-21 4838400 2601320
Ag-22 4837462 2606317
Ag-23 4837901 2606851
Ag-24 4837991 2603076
Ag-25 4838066 2608125
Ag-26 4837713 2607842
Ag-27 4837475 2605066
Ag-28 4837568 2609075,
Ag-29 4837356 2608130
Ag-30 4837169 2605519

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén
Departamento Deseado
Provincia de Santa Cruz
Junio 2016

ARQUEO
AMBIENTAL

‘ONSULTORES ARQUEOLOGI

Coordenadas

x Y

SETCL 4839670 2604640
LT-1 4839696 2604679

LT-2 4839808 2603226

LT-3 4840018 2601779

LT-4 4840296 2601003

LT-5 4840675 2600498

LT-6 4840794 2600427
Empalme SADI 4840819 2600428

+ Sistema de coordenadas: Gauss-Kriiger; User Grid: Faja 2; Datum: POSGAR 94.

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016

ARQUEO

AMBIENTAL

CONSULTORES ARQUEOLOGICOS

10. ANEXO II. Carta de ubicacién general del area del Proyecto.

Cneartarerts Osean

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”
Yacimiento Cafiadén Leon

Departamento Deseado

Provincia de Santa Cruz

Junio 2016

18
ARQUEO
aE NE

11. ANEXO III. Planilla de georreferenciacién de los Puntos de Muestreo.

Coordenadas

x Y
CL-1 4836057 2607554
CL-2 4836657 2608207
CL-3 4836987 2606989
CL-4 4835983 2605341
CL-5 4836994 2605013
CL-6 4837346 2606442
CL-7 4837346 2608283
CL-8 4836191 2606706
CL-9 4838418 2609124
CL-10 4838571 2607277
CL-11 4838297 2605230
CL-12 4837446 2603072
CL-13 4838240 2602144
CL-14 4838845 2604172
CL-15 4839397 2606325
CL-16 4839353 2608540
CL-17 4840692 2609060
CL-18 4840906 2607718
CL-19 4840085 2607249
CL-20 4839891 2605178
CL-21 4841097 2605359
CL-22 4840692 2603931
CL-23 4840827 2602445
CL-24 4839725 2602661
CL-25 4839784 2600947
CL-26 4840955 2600807
CL-27 4839474 2599740
CL-28 4840449 2599361

* sistema de coordenadas: Gauss-Kriiger; User Grid: Faja 2; Datum: POSGAR 94.

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
AN TORE:

12. ANEXO IV.

EO
BIENTAL

RQUEDLOGICOS

Carta de ubicacién general de los Puntos de Muestreo.

Informe de Estudio
Proyecto “Parque E
Yacimiento Cafiad6i

rary

de Impacto Arqueolégico (ElArq) 20
lico Cafiadén Leén”
n Leén

Departamento Deseado
Provincia de Santa Cruz

Junio 2016
ARQUEO
AMBIENTAL

NSULTORES ARQUEOLOGI

13. ANEXO V. Plan de Procedimientos.

Ante eventuales hallazgos que puedan suscitarse, se recomienda aplicar el siguiente de plan de
procedimientos. El mismo requiere de su divulgacién, en particular por parte de aquellos
operarios que tengan a su cargo personal que realiza tareas de campo.

1. Paralizacién o desvio momentaneo de las actividades en el sector de hallazgos.
2. Comunicacidn al Encargado de Obra.
3. Comunicacion a la Jefatura del Proyecto de la situacién detectada.

4. Comunicacién al Responsable del Proyecto. Durante cualquier etapa del proyecto (obra/
operacién/abandono), el hallazgo fortuito de restos arqueoldgicos, debe ser
comunicado de forma inmediata al Responsable del Proyecto, el cual a su vez debe dar
aviso a la Autoridad de Aplicacién correspondiente.

5. La Jefatura del Proyecto debe asegurar la proteccién de los materiales arqueoldgicos.
Las formas de actuar deberan seran acordadas una vez establecida la comunicacién con
el arquedlogo, tal cual se refiere en el item anterior.

6. De ser necesario, y ante determinado tipo de registro, como por ejemplo estructuras, se
debe restringir el ingreso al lugar de personas no autorizadas 0 animales que puedan
afectar al sitio. Para el caso de manifestaciones rupestres, debera prohibirse el contacto
fisico con cualquier tipo de elemento.

7. Elevacién de una nota de denuncia de hallazgo con datos generales de los mismos
(ubicacién y caracteristicas) a ser presentada a las autoridades de aplicacion
correspondiente.

8. Elaboracién de una propuesta de accién adecuada al tipo y contexto de los hallazgos
realizados por parte del responsable de arqueologia al encargado de obra (cantidad de
personal y tiempo necesario para realizar las tareas de arqueologia) que incluya labores
a realizar con el propdsito de recuperar toda la informacién arqueoldégica del sector
directamente afectado.

9. Elevacién de informacién sobre la decisidn adoptada a las autoridades de aplicacién de
la provincia pertinente.

10. Elaboracion del informe de las tareas realizadas a las autoridades de aplicacién.

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
CONSULTORES ARQUEDLOGICOS

14. ANEXO VI. Autorizacién de elaboracién de ElArq — DPC.

Santa Cruz HE poppin SECRETARIA DE
piers dete 0M seultared ESTADO DE CULTURA

*2017- Ana de Ia Reafirmacién dv Jon Ovraches Soberanes Argentinos
‘Sobew filas Malvinas y Attdetico Sur”

Rio Gallegos, 23 de junio de 2017 -
if DE RI I IMPACTO AMBIENTAL

Por la presente la Secretaria de Estado de Cultura de la Provincia de Santa
Cruz, Autoridad de Aplicacién de la Ley 3.137/10 de Proteccién dei Patrimonio Cultural
Provincial, extiende ta presente autorizacién para fa realizacién de fos Estudios de
Impacto Ambiental. ubicados en el Yacimiento Cafadén leén Departamento
Deseado en la Provincia de Santa Cruz.

La fecha para el inicio de la actividad sera a partir del mes de junio de
2017.

Los estudios seran realizados por:
Profesional Responsable de SCUDELATI Y ASOCIADOS S.A: Ing. Rolando
Scudelati
Profesional area Arqueologia: Lic. Pablo Daniel Andueza y Lic. Matias Ambasch
Profesional drea Paleontologia’ Gedlogo Marcelo Casal y Tec. Marcelo
Luna
Asistente de campo: Pablo Vidal
La actividad a desarrollar sera el relevamiento y prospeccién de arqueciogia y
paleontologia, entre otros para el Estudio Técnico de Impacto Ambiental del Proyecto:
“Parque Edtico Cafiadén Ledn de 100 MW de potencia™

* EIA; Construcelin de una SET para vincular el parque SAD! mediante una
linea aérea de transmision de 132kv

67°42.

S7 2
67°34.47733°
67°38.34117°
67°38.38733 |
46°35.7371" 67°41.09667"

7 \46°35.5713° ['67°42.30217°

Operador: YPF ENERGIA ELECTRICA S.A.
Estudios realizar para la consultora: Scudelati y Asociados S.A.
Al término de los Estudios, los investigadores deberan rendir los Informes
@ esta Direccién acerca de los hallazgos resultantes de la tarea.
La recoleccién de maternal de ser necesaria, sera previamente acordada,
mediante pedido de autonzacion, @sta Direccién de Patrimonio Cultural. El
sita en José Ingenieros 60, Rio Gallegos,

cal Provincia’

iting. ~ Teléfono:
a Tit

Web Site: www.culturasantacruz ooy.ar

José

Ingenieros 60
Rio Gaitegos (4

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016

ARQUEO
AMBIENTAL

Consutrores ARQUEDLOGK
15. ANEXO VII. Marco legal relacionado.

15.1 Ley Nacional N2 25.743. Proteccidén del Patrimonio Arqueoldgico y Paleontoldgico.

Resefia

Distribuci6n de competencias y de las autoridades de aplicacién. Dominio sobre los bienes
arqueoldgicos y paleontoldgicos. Registro Oficial de Yacimientos Arqueoldgicos y
Paleontoldgicos, y de Coleccién u Objetos Arqueoldgicos o Restos Paleontolégicos. Concesiones.
Limitaciones a la propiedad particular. Infracciones y sanciones. Delitos y Penas. Traslado de
objetos. Proteccién especial de los materiales tipo paleontoldgico.

Articulo 1°.- Es objeto de la presente ley la preservacién, proteccién y tutela del Patrimonio
Arqueoldgico y Paleontoldgico como parte integrante del Patrimonio Cultural de la Nacién y el
aprovechamiento cientifico y cultural del mismo.

Articulo 2°.- Forman parte del Patrimonio Arqueoldgico las cosas muebles e inmuebles o
vestigios de cualquier naturaleza que se encuentren en la superficie, subsuelo o sumergidos en
aguas jurisdiccionales, que puedan proporcionar informacién sobre los grupos socioculturales
que habitaron el pais desde épocas precolombinas hasta épocas histdricas recientes...

Articulo 3°.- La presente ley sera de aplicacidn en todo el territorio de la Nacion.

Link: http://www. inapl.gov.ar/renycoa/leynacional.html

15.2 Ley Provincial N2 3.137. Proteccién del Patrimonio Arqueolégico y Paleontoldgico.
Resefia

Articulo 1°.- Esta Ley se aplicara exclusivamente al Régimen del Patrimonio Arqueoldgico y
Paleontoldgico y a los Paisajes Culturales cuando correspondiere, sin perjuicio de la aplicacién
del articulo 2, in fine.

Articulo 2°.- ADHIERASE la provincia de Santa Cruz a la Ley Nacional 25.743 de "Proteccién del
Patrimonio Arqueolégico y Paleontoldgico" y su Decreto Reglamentario N2 1.022/2004 y a la Ley
Nacional 25.517 sobre Tratamiento de los Restos Mortales pertenecientes a las comunidades
aborigenes que forman parte del patrimonio cultural de museos u otras instituciones, sin
perjuicio de las facultades constitucionales otorgadas a la provincia de Santa Cruz para la
proteccién de su Patrimonio Arqueoldgico y Paleontoldgico cualquiera fuere la titularidad del
dominio de los inmuebles donde se encuentren.

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AMBIENTAL

NSULTORES ARQUEOLOGI

Articulo 3°.- Forman parte del Patrimonio Cultural Arqueolégico los bienes muebles e inmuebles
producto de la actividad humana en el pasado, que posean una antigtiedad minima de cien
(100) afios y los restos bioantropoldgicos y cualquier otro rastro de existencia humana
susceptibles de ser estudiados con metodologia arqueoldégica y que posean valor cientifico para
la disciplina; hayan sido extraidos o se encuentren en la superficie, en el subsuelo 0 en aguas
jurisdiccionales de la Provincia.- Forman parte del Patrimonio Cultural Paleontoldgico los bienes
muebles e inmuebles paleozooldgicos y paleobotanicos, asi como sus moldes, improntas o
huellas que revistan valor cientifico para la disciplina paleontoldgica y que hayan sido extraidos
o se encuentren en la superficie, en el subsuelo o en aguas jurisdiccionales de la Provincia.

Articulo 28°.- Los que ejecuten obras publicas o privadas o desarrollen actividades susceptibles
de impactar yacimientos arqueolégicos o paleontoldgicos declarados como bienes del
Patrimonio Cultural deberan acreditar la aptitud ambiental comprensiva de los aspectos
arqueoldgicos y paleontoldgicos. La Direccién de Patrimonio Cultural otorgara la prefactibilidad
de la obra en el término de treinta (30) dias corridos.-

Articulo 29°.- Las personas fisicas o juridicas responsables de la realizacidn de obras publicas o
privadas deberan presentar un Estudio de Impacto Arqueoldgico o Paleontoldgico previo al
inicio de las tareas de remocién o modificacién del suelo, subsuelo o de la superficie sumergida
por aguas jurisdiccionales provinciales. Asimismo, debera incorporarse a todo pliego licitatorio
de obras a ejecutarse en el territorio de la Provincia la obligatoriedad de efectuar un Estudio de
Impacto Arqueoldgico o Paleontolégico previo. Los costos de los Estudios de Impacto
Arqueoldgico y/o Paleontoldgico seran financiados por las personas fisicas o juridicas a cargo de
la obra.

Cuando se evaltie que la ejecucidn de una obra genera un impacto negativo o que exista riesgo
de dafio sobre el patrimonio arqueoldgico y/o paleontolégico y ante la imposibilidad de
modificar el Proyecto original, se procedera a ejecutar las acciones de rescate arqueolégico y/o
paleontoldgico con la intervencién de la Direccién.-

Link: http://sinca.cultura.gov.ar/sic/gestion/legislacion/ley.php?id=850

15.3 Ley Nacional N2 23.302. Politica Indigena y Apoyo a las Comunidades Indigenas.
Resefia

La presente ley ademas de crear la Comisién Nacional de Asuntos Indigenas, propone un
impulso en las condiciones basicas de educacidn, salud y bienestar general de las comunidades
aborigenes. Mas alla de esto, en su primer articulo da cuenta de la necesidad de que estas
comunidades sean incluidas en los procesos culturales y socioecondémicos del pais:

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AMBIENTAL

NSULTORES ARQUEOLOGI

Articulo 12.- Declarase de interés nacional la atencién y apoyo a los aborigenes y a las
comunidades indigenas existentes en el pais, y su defensa y desarrollo para su plena
participacién en el proceso socioeconémico y cultural de la Nacién, respetando sus propios
valores y modalidades. A ese fin, se implementaran planes que permitan su acceso a la
propiedad de la tierra y el fomento de su produccién agropecuaria, forestal, minera, industrial o
artesanal en cualquiera de sus especializaciones, la preservacién de sus pautas culturales en los
planes de ensefianza y la proteccién de la salud de sus integrantes.

Link: http://servicios.infoleg.gob.ar/infoleginternet/anexos/20000-24999/23790/texact.htm

15.4 Ley Nacional N2 25.675. Ley General del Ambiente.
Resefia

Articulo 1°.- La presente ley establece los presupuestos minimos para el logro de una gestidn
sustentable y adecuada del ambiente, la preservacion y proteccion de la diversidad bioldgica y la
implementacion del desarrollo sustentable.

Articulo 2°.- La politica ambiental nacional debera cumplir los siguientes objetivos:

a

Asegurar la preservacién, conservacion, recuperacion y mejoramiento de la calidad de los
recursos ambientales, tanto naturales como culturales, en la realizacién de las diferentes
actividades antrdpicas;

b

Promover el mejoramiento de la calidad de vida de las generaciones presentes y futuras,
en forma prioritaria;

c) Fomentar la participacién social en los procesos de toma de decisién;
d) Promover el uso racional y sustentable de los recursos naturales;

e

Mantener el equilibrio y dinamica de los sistemas ecoldgicos;

f) Asegurar la conservacién de la diversidad bioldgica;

g) Prevenir los efectos nocivos o peligrosos que las actividades antrdpicas generan sobre el

ambiente para posibilitar la sustentabilidad ecolégica, econdémica y social del desarrollo;

h) Promover cambios en los valores y conductas sociales que posibiliten el desarrollo
sustentable, a través de una educacién ambiental, tanto en el sistema formal como en el
no formal;

i) Organizar e integrar la informacién ambiental y asegurar el libre acceso de la poblacién a la
misma;

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AMBIENTAL

NSULTORES ARQUEOLOGI

j) Establecer un sistema federal de coordinacién interjurisdiccional, para la implementacion
de politicas ambientales de escala nacional y regional.

k) Establecer procedimientos y mecanismos adecuados para la minimizacién de riesgos
ambientales, para la prevencién y mitigaci6n de emergencias ambientales y para la
recomposicién de los dafios causados por la contaminacién ambiental.

Articulo 3°.- La presente ley regird en todo el territorio de la Nacién, sus disposiciones son de
orden publico, operativas y se utilizaran para la interpretacién y aplicacidn de la legislacion
especifica sobre la materia, la cual mantendra su vigencia en cuanto no se oponga a los
principios y disposiciones contenidas en ésta.

Link: http://servicios.infoleg.gob.ar/infoleginternet/anexos/75000/79999/79980/norma.htm

15.5 Ley Provincial N2 2.658. Evaluacién de Impacto Ambiental.
Resefia

Articulo 1°.- A los fines de la presente ley, entiéndase por Evaluacién de Impacto Ambiental
(EIA), al procedimiento técnico administrativo destinado a identificar e interpretar, asi como
a prevenir los efectos de corto, mediano y largo plazo que actividades, Proyectos, programas o
emprendimientos publicos o privados, puedan causar al equilibrio ecoldgico, al mantenimiento
de la calidad de vida y a la preservacion de los recursos naturales existentes en la Provincia.

Articulo 2°.- Se entiende por Impacto Ambiental a cualquier cambio neto, positivo o negativo,
que se provoca sobre el ambiente como consecuencia, directa 0 indirecta de acciones antrdpicas
que puedan producir alteraciones susceptibles de afectar la salud o el bienestar de las
generaciones presentes o futuras, la capacidad productiva de los recursos naturales y los
procesos ecoldgicos esenciales.

Articulo 7°.- Se consideran actividades capaces de modificar directa o indirecta-mente el
ambiente del territorio provincial:

1. Las que contaminan directa o indirectamente el suelo, agua, aire, flora, fauna, paisaje y
otros componentes, tanto naturales como culturales del ecosistema;

b) Las que modifiquen la topografia. Modifiquen, alteren o destruyan sitios, yacimientos o
manifestaciones culturales de tipo arqueoldégico, paleontoldgico, antropoldgico y arquitectdnico,
aunque éstas no hayan sido declaradas como bienes patrimoniales culturales de la provincia;

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AMBIENTAL

CONSULTORES ARQUEOLOGI

1. Las que alteren o destruyan, directa o indirectamente, parcial o totalmente, individuos y
poblaciones de flora y fauna o recursos culturales;

Articulo 18°.- La Declaraci6n de Impacto Ambiental constituye un acto administrativo de la
autoridad de aplicacién en la que podra:

1. Autorizar la realizacion de la obra o actividad en los términos y condiciones sefialados en
las manifestaciones presentadas;

2. Autorizar la realizacién de la obra o actividad proyectada, pero condicionada al
cumplimiento de las instrucciones modificatorias de la obra o actividad.

3. Negar dicha autorizacién.

Link:http://www.santacruz.gov.ar/ambiente/leyes_provinciales/ley2658/Ley%20N%C2%BA%20
2658.pdf

15.6 Ley Nacional N2 25.019. Régimen Nacional de Energia Edlica y Solar.
Resefia

Articulo 1°.- Declarase de interés nacional la generacién de energia eléctrica de origen edlico y
solar en todo el territorio nacional. El Ministerio de Economia y Obras y Servicios Publicos de la
Nacion, a través de la Secretaria de Energia promovera la investigacién y el uso de energias no
convencionales o renovables. La actividad de generacion de energia eléctrica de origen ed1ico y
solar no requiere autorizacion previa del Poder Ejecutivo nacional para su ejercicio.

Articulo 2°.- La generacién de energia eléctrica de origen ed1lico y solar podra ser realizada por
personas fisicas o juridicas con domicilio en el pais, constituidas de acuerdo a la legislacién
vigente.

Articulo 3°.- Las inversiones de capital destinadas ala instalacidn de centrales y o equipos
edlicos o solares podran diferir el pago de las sumas que deban abonar en concepto de
impuesto al valor agregado por el término de quince (15) afios a partir de la promulgacién de
esta ley. Los diferimientos adeudados se pagaran posteriormente en quince (15) anualidades a
partir del vencimiento del ultimo diferimiento.

Link: http://servicios.infoleg.gob.ar/infoleginternet/anexos/50000-54999/53790/norma.htm

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
ARQUEO
AMBIENTAL

CONSULTORES ARQUEOLOGI

15. ANEXO VII. Glosario.

Area de Influencia Directa (AID): Se considera AID a los sectores que seran
directamente afectados por la totalidad de labores proyectadas (Ambasch y Andueza,
2014b).

Area de Influencia Indirecta (All): Se considera All a los sectores, entendidos como de
cautela, inmediatos al AID donde se podrian generar impactos de forma indirecta dados
por ej., circulacién fuera de caminos, acopio de materiales, etc. Los limites de la misma
son operativos y dependeran del tipo de labor a ejecutar (Ibid., 2014b).

AP (Antes del Presente): Siglas que refieren a una escala de tiempo estandarizada
utilizada por varias disciplinas cientificas para hacer referencia a un evento pasado. Se
establece el afio 1950 del calendario gregoriano como el ajio de origen arbitrario de la
escala) temporal para su uso en_ la_ datacidn por  radiocarbono
(Fuente:http://www.museoantropologia.unc.edu.ar/carbono%2014.htm).

DC (Después de Cristo): Siglas en castellano que refieren a la cantidad de afios dentro
de la era cristiana. En latin se denomina Anno Domini (afio del sefior) y se abrevia con
las siglas AD.

Densidad: Refiere a una aproximacién operativa-cuantitativa de los materiales
observados, y se refiere a la cantidad de piezas registradas superficialmente en un sitio
arqueoldgico dado, en donde baja (B), sera una cantidad igual o menor a 10 elementos,
media (M) fluctuara entre los 11 a 20 elementos, y alta (A) corresponde a un numero
mayor a 20 elementos (Ibid., 2014b).

Estudio de Impacto Arqueoldgico (ElArq): Herramienta técnica dentro de la Evaluacién
de Impacto Ambiental, por la cual se determina la situacién arqueoldgica de un area a
afectar por determinadas labores, con el objetivo de predecir los posibles que impactos
que estas pudiesen ocasionar, y formular una seria de medidas que aseguren una
correcta interaccion entre estas y el patrimonio arqueoldgico relacionado.

Lasca: Fragmento de roca producto de talla de otra forma-base mayor (Orquera y Piana,
1986). El término se ha usado en el corpus en relacién con un objeto que se desprende
de un nucleo, nédulo u otra forma-base, como consecuencia del trabajo de la percusién
0 presion que se realiza sobre alguno de estos litos y que se caracteriza por su modo de
fragmentaci6n, que deja en su cara ventral la marca de una fractura concoidal.

Nucleo: Nddulo del que se han extraido lascas que por su tamafio, forma y técnica de
extraccién permitan inferir que han sido aprovechadas (Aschero, 1974).

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia d
Junio 2016

je Santa Cruz
ARQUEO
AMBIENTAL

NSULTORES ARQUEOLOGI

Muestreo dirigido: Este tipo de muestreo se define como aquel de caracter intencional
0 no-probabilistico, y centra la busqueda en aquellos medios en donde la experiencia
previa indica que pueden existir yacimientos (Redman, 1975) en Ruiz Zapatero y Burillo
Mozzota (1988).

Muestreo al azar: Este método se emplea sobre diferentes unidades del area a estudiar,
a partir de un relevamiento por medio de cuadriculas o secciones (transectas),
generadas por medio de un instrumento 0 mecanismo de azar, el cual provee donde se
dispondran los origenes o ejes centrales de las mismas (puntos de muestreo
probabilistico). El mismo tiene su justificacidn en evitar el sesgo que puede darse en el
caso de emplear un método de prospeccién dirigida (Ruiz Zapatero y Burillo Mozzota,
1988)

Rescate Arqueolégico (ResArq): Técnica-metodolégica de campo utilizada, en el
contexto de los ElArq, como medida correctiva para la recuperacion de material que fue
impactado o bien, como medida preventiva ante situaciones que se considere en riesgo
su integridad ante un eventual avance de las labores que fueren proyectadas. Esto
posibilita satisfacer tanto la proteccién del patrimonio cultural propiamente dicha, como
asi también las necesidades que manifiestan las comunidades y/o actores sociales
involucrados con respecto a ese patrimonio.

Sensibilidad Arqueolégica del Proyecto: Valoracién operativa que refiere al grado de
sensibilidad de un Proyecto -o un sector/tramo/drea de este- en referencia a la
situacién arqueoldgica evaluada tomando como variable el grado de sensibilidad
atribuida, bajo criterio del profesional, a cada hallazgo (Ibid., 2014b). Asi, se define:

a. Baja: Implica la ausencia hallazgos -al menos nivel superficial- o bien la presencia
de estos distancias que excedan ampliamente el alcance de las labores
proyectadas.

b. Media: Implica la presencia de hallazgos, sean de caracter mueble y/o inmueble,
dentro de la AID y/o All definidas para un Proyecto, donde la valoracién de estos
sea entre SB y SM. A su vez, se tiene en cuentan la presencia de hallazgos, que si
bien no se ubican dentro de las dreas mencionadas, lo hacen sobre sectores
prdéximos que son utilizados frecuentemente, tales como caminos, tomas de agua,
canteras, etc.

d. Alta: Implica la presencia de hallazgos, sean de caracter mueble o inmueble,
dentro de la AID y All definidas para un Proyecto, donde la valoracién de estos sea
entre SM y SA.

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia d
Junio 2016

je Santa Cruz
ARQUEO
AMBIENTAL

CONSULTORES ARQUEOLOGICOS
e  Transecta: unidad de muestreo superficial, se trata de un rectangulo de mayor longitud
que ancho (Ruiz Zapatero y Burillo Mozzota, 1988).

e  Visibilidad: es la variabilidad que ofrece el medio fisico en relaci6n a la localizacién de
sitios arqueoldgicos. Asi, por ejemplo, las areas con vegetacién densa, impediran
relativamente mas la deteccién de sitios arqueolégicos, que en lugares en donde la
obstruccién de los mismos sea menor (Ibid., 1988).

Informe de Estudio de Impacto Arqueolégico (ElArq)
Proyecto “Parque Eélico Cafiadén Leén”

Yacimiento Cafiadén Leén

Departamento Deseado

Provincia de Santa Cruz

Junio 2016
